Citation Nr: 0518630	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION


The appellant served on active duty for training (ACDUTRA) 
with the Army National Guard from March 1978 to June 1978, 
with subsequent service in the New York Army National Guard. 

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a rating decision by the RO in Buffalo, New York, 
that increased a 20 percent which had been in effect for the 
low back disorder.  During the pendency of this appeal, in 
March 2004, the RO denied entitlement to individual 
unemployability.  As the veteran did not appeal this 
decision, this issue is not in appellate status and will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002).


FINDINGS OF FACT

The veteran's service-connected low back disability is 
manifested by severe limitation of lumbar spine motion 
without electrodiagnostic evidence of neurological 
involvement.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293, 5295 
(2001) (2002); 38 C.F.R. Part 4, Diagnostic Codes 5235-5243 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The Board finds that the VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decision and February 2004 statement 
of the case in which the veteran was furnished the pertinent 
laws and regulations governing the claim, and what the 
evidence must show in order to establish his claim.  He was 
furnished a VCAA letter in October 2002 and another letter in 
November 2003.  By way of these documents, the veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence the VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  All 
available records have been obtained and associated with the 
claims folder.


Factual Background

Service medical records reflect that the veteran suffered a 
back strain during a National Guard weekend drill in April 
1979. 

In a June 1980 rating decision, service connection was 
granted for the residuals of back strain, evaluated as 0 
percent disabling under Diagnostic Code 5295, effective from 
April 23, 1979. 

At a February 2002 VA spine examination, the veteran 
complained of increased low back pain, weakness, stiffness, 
fatigability and lack of endurance.  He said his symptoms 
were worse if he stood too long, walked too long or bends too 
much.  To relieve his increased back pain during these 
episodes, he needed to lie down for approximately an hour or 
two, which occurred on average on a daily basis.  He stated 
he used a back brace at work, but did not use any canes or 
crutches.  He actively participated doing his daily 
activities including bathing, dressing, cooking, modest 
cleaning and driving a car up to two hours at a time.  He 
worked as a laundry aide in a nursing home.  He stated that 
in the last year he had missed approximately 60 days at work, 
one episode of 30 days straight. 

Physical examination revealed that the veteran walked a 
little bit forward flexed, but he had a normal gait.  Range 
of motion of forward flexion to 60 degrees with pain from 45 
to 60 degrees, extension to 30 degrees with pain from 20 to 
30 degrees, lateral side flexion right and left to 30 
degrees, rotation, left and right to 30 degrees with pain 
from 20 to 30 degrees.   Muscle strength testing was 5/5.  
Knees and ankles reflexes were 2+.  Normal sensory over the 
bilateral extremities.  Straight leg raising in a sitting 
position was positive at 90 degrees.  The examiner assessed 
back strain with no neurological deficit.

A February 2002 VA neurological examination record reflects 
that power, tone and bulk were normal in the iliopsoas, 
hamstrings, quadriceps, gluteals, foot dorsiflexors and foot 
plantar flexors.  The examiner reported that the veteran was 
able to flex forward to 30 degrees, the limitation was due to 
the veteran's subjective complaints of pain.  He could 
laterally flex bilaterally 5 degrees and laterally rotate 5 
degrees bilaterally.  Deep tendon reflexes were +2 in the 
biceps, triceps, brachioradialis, knees and ankles.  Plantar 
response was downgoing and sensory exam was normal. 

The examiner stated that an August 2001 VA CAT scan showed 
minor disc bulges at the L3-L4 and L4-L5 and L5-S1 left 
paramedical herniation pulposus.  The examiner's impression 
was a history of back strain in the military and herniated 
L5-S1 disk.

Following February 2002 VA examinations the RO in May 2002, 
increased the 0 percent rating to 20 percent.  

In September 2002, the veteran presented to the VA emergency 
department with complaints of severe back pain associated 
with headaches.  An initial examination revealed straight leg 
raising was positive on the right side, negative on the left.  
Deep tendon reflexes bilaterally symmetrical, equal.  His 
gait was noted as walking with a limp.  Upon VA hospital 
admission, the veteran denied weakness, joint pain and loss 
of coordination.  On examination, muscles were of good bulk 
and tone throughout.  Some weakness was noted as due to pain 
of the lower extremities (back injury).  The examiner 
assessed the veteran with chronic low back pain.

An October 2002 VA outpatient record reflects a diagnostic 
assessment of lumbosacral spine disease with pain.

At a February 2003 VA peripheral nerve examination, the 
veteran complained of constant low back pain that radiated to 
his legs bilaterally, associated with numbness and tingling 
in the legs and occasionally his legs felt weak.  He said he 
was no longer able to bike or ride or walk as far as he used 
to.  He said he had pins and needle sensation in his legs 
when he was experiencing pain.  On examination, power, tone 
and bulk were normal in the iliopsoas, hamstrings, 
quadriceps, gluteal, foot dorsiflexors, plantar flexors.  He 
could not do heels, knees and shins because it increased 
lumbar spine pain.  Deep tendon reflexes were +1 in the 
biceps, triceps, brachioradialis, knees and ankles.  Plantar 
response was down going and he described decreased pinprick 
sensation in the L5-S1 distribution bilaterally.   The 
examiner's impression was chronic low back pain and possible 
L5-S1 radiculopathy.  The examiner ordered an EMG which 
showed no evidence of lumbosacral radiculopathy.   

At a March 2003 VA joint examination, the veteran rated his 
low back pain a 2 and 1/2 out of a 0-10 pain scale that 
sometimes goes down his right leg to his foot, sharp and 
stabbing in nature.  It was worse with the cold weather and 
when sitting for a long period of time.  The veteran 
estimated flare-ups approximately two times a week lasting 
one or two days in which he was 60 to 70 percent of his 
normal self.  He said that he had not been prescribed total 
bed rest by any practitioner in the last year.  He did not 
use any assistive devices for walking.  At work, he sometimes 
used a back belt.  The veteran stated that his walking was 
limited to a couple of blocks.  He had no surgery or 
injections to his back. 

Functional assessment found that the veteran could fulfill 
his activities of daily living of bathing, dressing, 
cleaning, cooking, eating, driving and walking.  He worked as 
a housekeeper and he had missed two days of work because of 
his back.  The examiner observed that the veteran walked with 
a slow gait and in a forward flexed position.  Upon 
examination, the veteran stood erect and slightly forward 
flexed.  His lumbosacral spine showed flattening.  The 
remainder of his back showed no significant abnormality of 
color, swelling or atrophy.  Palpation of the back elicited 
no abnormality of temperature, crepitance or swelling.  There 
was tenderness over his back.  He had forward flexion limited 
to 30 degrees, extension limited to 20 degrees with pain from 
10 to 20 degrees, left and right side bend 20 degrees and 
left and right rotation 30 degrees.  Deluca results after 
repetitive flexing and extending his back, testing for pain, 
weakness, fatigability and coordination, showed no change.  
The veteran was able to heel walk and toe walk.  In a sitting 
position his straight leg raise on the left was 90 degrees, 
no pain and on the right 80 degrees, with some leg pain.  
Sensory to light touch over the dorsums of both feet grossly 
normal.  Reflexes bilateral knees and ankles were 2+.  Motor 
testing was grossly normal.  The examiner diagnosed low back 
strain with lumbar 5/sacral 1 radicular symptomatology 
without any significant neurological deficit.  

In a March 2003 rating decision, the RO granted a 40 percent 
rating for the veteran's service connected low back 
disability, effective October 22, 2002.
 
The March 2003 VA nerve conduction study (NCS) and EMG report 
notes that the veteran complained of constant low back pain, 
mostly 3/10, that goes down the right more than the left leg.  
He said he had occasional right foot numbness and that the 
right leg felt weak.  The examiner noted that range of motion 
at the lumbosacral spine was decreased in all directions.  
The veteran had strength 4+/5 on the right and 5/5 on the 
left.  Deep tendon reflexes 2+ bilaterally.  There were 
sensations patchy dullness on the legs.  The examiner's 
impressions of the NCS study was normal right tibial and 
peroneal motor nerve study and normal right sural sensory 
study.  The examiner concluded that there was no 
electrodiagnostic evidence of lumbosacral radiculopathy.

An August 2003 VA outpatient record reflects that the veteran 
complained of lower back pain in the central aspect of his 
lower back.  He stated it was a constant dull ache, which was 
worse when he moved around.  He denied any pain, sensory 
change or weakness in his legs bilaterally.  The examiner 
assessed acute low back pain exacerbation, secondary to the 
veteran's degenerative disk disease.  

From October 2002 to January 2004, the veteran received 
treatment for pain related to his low back condition.  In a 
January 2004 VA outpatient record, the examiner noted that 
the veteran was clinically disabled to do his job and 
assessed chronic back pain.  

Of record is an October 2003 claim for employment disability 
benefits.  The veteran indicated he was unable to work to due 
back and right leg pain. 

In a February 2004 statement of the case, a Decision Review 
Officer continued the 40 percent rating for the veteran's 
service connected low back disability, under Diagnostic Code 
5295 and recharacterized the disability as lumbosacral 
strain, Diagnostic Code 5237.  The statement of the case 
provided the new and old rating criteria for spine disorders, 
including interverebral disc syndrome.

In a March 2004 letter, the veteran contended that his back 
condition was more disabling than the VA had rated him.  He 
stated that he recently lost his job due to the amount of 
work he missed due to his back disability.  He reiterated 
prior assertions as to his disability.  He requested that an 
increased evaluation and/or individual unemployability be 
granted based upon the severity of his back condition.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation has already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2004) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (2004).

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The criteria for intervertebral disc syndrome, in effect 
prior to September 23, 2002, provides that a maximum 60 
percent rating is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

A 60 percent evaluation is afforded under Diagnostic Code 
5285 for the residuals of fractured vertebrae without cord 
involvement characterized with abnormal mobility requiring a 
neck brace.  A 100 percent evaluation is afforded for the 
residuals of fractured vertebrae with cord involvement, where 
the veteran is bedridden, or where long leg braces are 
required.  A 100 percent evaluation is also to be considered 
under the provisions of special monthly compensation for 
lesser involvement with limited motion and nerve paralysis. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for ankylosis of the spine at a favorable angle.  A 
100 percent evaluation is warranted for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type). Under Diagnostic 
Code 5289, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine. See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5286, 5289 (prior to 2003)

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note 1 provides that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes. 

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Either the old or new rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.  In February 2004, 
VA provided the veteran was the new regulatory criteria used 
for the evaluation of disease and injuries of the spine. 

Under the new criteria of Diagnostic Code 5237 for 
lumbosacral strain, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent is provided 
when forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 
(arthritis), 5237 (lumbosacral strain), and 5243 
(intervertebral disc syndrome) (2004).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  
Second, for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion of 
0 to 30 degrees, and left and right lateral rotation are 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurological disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
should be rounded to the nearest 5 degrees.

The new criteria of Diagnostic Code 5243, effective September 
26, 2003, provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The incapacitating episode rating 
scheme set forth in Diagnostic Code 5243 is nearly the same 
as that utilized in the 2002 version of Diagnostic Code 5293.

The veteran's statements regarding the severity of his back 
disorder are deemed competent with regard to the description 
of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

The 40 percent rating in effect for the low back disorder is 
the maximum evaluation available under Diagnostic Code 5295 
for severe lumbosacral strain and under 5292, which 
contemplates severe limitation of motion of the lumbar spine.

The recent VA examinations in February and March 2003 showed 
that the veteran complained of constant low back pain that 
radiated to his legs bilaterally, associated with numbness 
and tingling in the legs and occasionally his legs felt weak.  
The February 2003 neurological evaluation indicated possible 
L5-S1 radiculopathy.  However subsequent EMG and nerve 
conduction studies found no evidence of lumbosacral 
radiculopathy.  As such the Board finds that the criteria for 
pronounced impairment under Diagnostic Code 5293 have not 
been met. Additionally, there is no evidence that the low 
back disorder resulted in incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Also there is no evidence of unfavorable ankylosis 
of the spine or that the veteran experienced a fractured 
vertebra. 

Additionally, in view of the normal electrodiagnostic 
studies, the Board finds that any neurological involvement is 
non-compensable at the present time.  Thus, if combined with 
the 40 percent rating for severe limitation of motion, a 
rating in excess of 40 percent would not be achieved.  
Further, the Board finds that the functional impairment 
caused by the pain is contemplated in the current 40 percent 
rating which is indicative of severe limitation of motion.

Accordingly, the Board finds that the criteria for a rating 
in excess of 40 percent for the low back disorder under the 
old or revised rating criteria have not been met.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


